Per Curiam.
{¶ 1} This is an original action for a writ of prohibition to prevent a juvenile court judge from proceeding in a parentage action and to direct him to dismiss the case and vacate all orders contained therein. We deny the writ because even after a final decree of adoption is entered, a juvenile court judge does not patently and unambiguously lack jurisdiction to determine paternity solely for the limited purpose of allowing the putative father to exercise his statutory rights under R.C. 3107.09 and 3107.091 if he is determined to be the biological father. Those statutes allow a biological father to provide information regarding his social and medical history for placement in the child’s adoption records.
Petition to Adopt Child Filed in Probate Court
{¶ 2} On July 14, 2007, Tracy Kay Rapp gave birth to a child in Springfield, Ohio. On August 7, 2007, Tracy Rapp appeared before the Clark County Court of Common Pleas, Probate Division, pursuant to R.C. 5103.16(D) and requested that the child be placed for adoption with relators, Kevin Jay Furnas and Terrie Jean Furnas. On that same date, relators filed a petition in the probate court to adopt the child. In their petition, relators specified that the consent of any putative father was not required because no person had timely registered on the Putative Father Registry under R.C. 3107.062.
Juvenile Court Parentage Case and Stay of Probate Court Adoption Case
{¶ 3} On November 13, 2007, the Clark County Department of Job and Family Services, CSEA Division (“the department”) filed a complaint to determine *280parentage in the Clark County Court of Common Pleas, Domestic Relations Division, Juvenile Section, alleging that Sonny J. Frederick is the father of the child and requesting that the juvenile court order that Tracy Rapp, Sonny Frederick, and the child submit to genetic testing. According to a subsequent filing by the department in the paternity case, Frederick had twice refused to consent to the adoption and had contacted the department in August 2007, after he had experienced difficulty in attempting to determine whether he was the child’s biological father.
{¶ 4} In November 2007, the department filed an objection in the probate court adoption case and sought a stay of that case until the juvenile court determined the biological father of the child, and the probate court stayed the adoption proceeding. The department then added relators as parties to the paternity case.
{¶ 5} In December 2007, relators filed in the probate court a motion to remove the stay, to strike the department’s objection, and to enter a judgment finding that the consent of the putative father is not required in the adoption case. Relators also filed a motion to dismiss the parentage action in juvenile court. Relators argued that because the probate court had first invoked its jurisdiction to decide all legal rights regarding the child, the juvenile court lacked any jurisdiction in the paternity case.
Probate Court Adoption Decree
{¶ 6} The probate court granted relators’ motion and removed the stay. On February 11, 2008, the probate court issued a final decree of adoption, which granted relators’ petition for adoption and changed the name of the minor child to Morgan Jay Furnas. The decree was not appealed. Later that same month, respondent, Clark County Juvenile Court Judge Joseph N. Monnin, denied relators’ motion to dismiss the paternity action after relators’ counsel failed to appear for a hearing. A notice of adoption was subsequently filed with the juvenile court.
Contempt of Court
{¶ 7} Thereafter, the department filed a motion in the juvenile court to find relators in contempt of court for failure to present the child for genetic testing. Relators filed a second motion to dismiss the paternity case. On July 17, 2008, Judge Monnin found relators in contempt of the court’s March 18, 2008 order for genetic testing and ordered that relators pay a $250 fine and present the child for genetic testing on August 6, 2008. Both Rapp and Frederick had already submitted to genetic testing. On July 23, relators appealed the order and filed a motion for stay. On August 1, the court of appeals granted a temporary stay to allow relators to go on a previously planned vacation during the time of the ordered genetic testing, but ordered relators to “cooperate expeditiously with *281counsel for [the department] to arrive at an appropriate date for re-scheduling genetic testing of the minor child.”
Expedited Adoption/Termination of Parental Rights Case under S.Ct.Prac.R. X(10)
{¶ 8} On August 13, 2008, relators filed this action for a writ of prohibition to prevent Judge Monnin from proceeding with the juvenile court case and to direct him to dismiss the case and to vacate all orders entered in the case. After Judge Monnin filed an answer and motion for judgment on the pleadings and relators filed a memorandum in opposition, we granted an alternative writ. 119 Ohio St.3d 1435, 2008-Ohio-4490, 893 N.E.2d 508. The parties have submitted evidence and briefs, and the cause is now before us for our consideration of the merits.
Prohibition
{¶ 9} Relators claim entitlement to a writ of prohibition to prevent Judge Monnin from proceeding in the parentage action and to order him to dismiss the case and to vacate all orders entered in the case.
{¶ 10} To be entitled to the requested writ of prohibition, relators have to establish that (1) Judge Monnin is about to exercise judicial or quasi-judicial power, (2) the exercise of that power is unauthorized by law, and (3) denying the writ will result in injury for which no other adequate remedy exists in the ordinary course of law. State ex rel. Sliwinski v. Burnham Unruh, 118 Ohio St.3d 76, 2008-Ohio-1734, 886 N.E.2d 201, ¶ 7. Judge Monnin has exercised judicial authority in the parentage case.
{¶ 11} For the remaining requirements, “[i]f a lower court patently and unambiguously lacks jurisdiction to proceed in a cause, prohibition * * * will issue to prevent any future unauthorized exercise of jurisdiction and to correct the results of prior jurisdictionally unauthorized actions.” State ex rel. Mayer v. Henson, 97 Ohio St.3d 276, 2002-Ohio-6323, 779 N.E.2d 223, ¶ 12; Rosen v. Celebrezze, 117 Ohio St.3d 241, 2008-Ohio-853, 883 N.E.2d 420, ¶ 18. “Where jurisdiction is patently and unambiguously lacking, relators need not establish the lack of an adequate remedy at law because the availability of alternate remedies like appeal would be immaterial.” State ex rel. Sapp v. Franklin Cty. Court of Appeals, 118 Ohio St.3d 368, 2008-Ohio-2637, 889 N.E.2d 500, ¶ 15.
{¶ 12} Conversely, “[i]n the absence of a patent and unambiguous lack of jurisdiction, a court having general subject-matter jurisdiction can determine its own jurisdiction, and a party contesting that jurisdiction has an adequate remedy by appeal.” State ex rel. Plant v. Cosgrove, 119 Ohio St.3d 264, 2008-Ohio-3838, 893 N.E.2d 485, ¶ 5.
*282{¶ 13} The dispositive issue is thus whether Judge Monnin and the juvenile court patently and unambiguously lack jurisdiction over the parentage action when the probate court has issued a final adoption decree.
No Patent and Unambiguous Lack of Jurisdiction
{¶ 14} Judge Monnin and the juvenile court have basic statutory jurisdiction over paternity actions instituted by a putative father. See R.C. 2151.23(B) (“the juvenile court has original jurisdiction under the Revised Code * * * [t]o determine the paternity of any child alleged to have been born out of wedlock pursuant to sections 3111.01 to 3111.18 of the Revised Code”); R.C. 3111.06 (“an action authorized under sections 3111.01 to 3111.18 of the Revised Code may be brought in the juvenile court”); R.C. 3111.04(A) (“An action to determine the existence or nonexistence of the father and child relationship may be brought by * * * a man alleged or alleging himself to be the child’s father”).
{¶ 15} Relators assert that notwithstanding this basic statutory jurisdiction, R.C. 3107.15(A)(1) patently and unambiguously divests Judge Monnin and the juvenile court of jurisdiction to proceed in the parentage action because of the probate court’s adoption decree. Under the statute, a final decree of adoption acts “to relieve the biological or other legal parents of the adopted person of all parental rights and responsibilities, and to terminate all legal relationships between the adopted person and the adopted person’s relatives, including the adopted person’s biological or other legal parents, so that the adopted person thereafter is a stranger to the adopted person’s former relatives for all purposes.”
{¶ 16} “R.C. 3107.15(A) provides that a final decree of adoption issued by an Ohio court has the effect of terminating all parental rights of biological parents and creating parental rights in adoptive parents.” State ex rel. Kaylor v. Bruening (1997), 80 Ohio St.3d 142, 145, 684 N.E.2d 1228. In Kaylor, we reversed a judgment of a court of appeals and granted a writ of prohibition to prevent a judge and court from proceeding on a motion for visitation filed by a biological parent whose rights had been terminated by a final decree of adoption. We held that notwithstanding the court and judge’s basic statutory jurisdiction to grant visitation in a domestic-relations proceeding, “R.C. 3107.15(A)(1) patently and unambiguously divested them of jurisdiction to proceed on the biological mother’s motions relating to visitation following the adoption decree terminating the natural mother’s parental rights.” Id. at 146, 684 N.E.2d 1228.
{¶ 17} But R.C. 3107.15(A)(1) does not purport to terminate a man’s right to establish that he is the biological father of a child who has been adopted. And Judge Monnin does not suggest that he will exercise jurisdiction to determine the parental rights of biological parents of children who have been adopted. Thus, Kaylor is distinguishable from this case.
*283{¶ 18} In this regard, relators argue that “[a]ny possible rights of Sonny J. Frederick relating to this child have been terminated.” But as Judge Monnin observes, biological parents have a right to request forms to provide their social and medical history even after an adoption decree has been finalized.
{¶ 19} “The department of job and family services shall prescribe and supply forms for the taking of social and medical histories of the biological parents of a minor available for adoption.” R.C. 3107.09. “ ‘[BJiological parent’ means a biological parent whose offspring, as a minor, was adopted and with respect to whom a medical and social history was not prepared prior or subsequent to the adoption.” R.C. 3107.091(A). A social history describes and identifies “the age; ethnic, racial, religious, marital, and physical characteristics; and educational, cultural, talent and hobby, and work experience background of the biological parents of the minor.” R.C. 3107.09(C). A medical history identifies “major diseases, malformations, allergies, ear or eye defects, major conditions, and major health problems of the biological parents that are or may be congenital or familial.” Id.
{¶ 20} A biological parent has the right to cause these histories “to be corrected or expanded at any time prior to or subsequent to the adoption of the minor,” and that right is not lost “even if the biological parent did not provide any information to the assessor at the time the histories were prepared.” (Emphasis added.) R.C. 3107.09(D). Completed forms are filed in the records of the adoption case. R.C. 3107.091(B).
{¶ 21} Nor is this a meaningless right. Social and medical histories of biological parents contain “critical information” that may help adopted children “receive appropriate diagnostic and treatment services for physical, emotional and genetic disorders” and give the children “the necessary health and background information that may be important to them throughout their lives.” Ohio Adm.Code 5101:2-48-03(A)(1) and (4).
{¶ 22} Notably, although Judge Monnin cited R.C. 3107.091 in his brief, relators did not offer an argument specifying why it is inapplicable to Frederick, the putative father, here.
{¶ 23} Therefore, a final decree of adoption does not patently and unambiguously divest a juvenile court of jurisdiction to determine paternity solely for the limited purpose of allowing the putative father to establish that he is the biological father so that he can exercise his statutory rights under R.C. 3107.09 and 3107.091 to provide information regarding his social and medical history for placement in the child’s adoption records. Judge Monnin thus has the requisite jurisdiction to make that determination.
*284Conclusion
{¶ 24} Based on the foregoing, relators have not established their entitlement to the requested extraordinary relief in prohibition. Thus, we deny the writ.
Writ denied.
Moyer, C.J., and Pfeifer, Lundberg Stratton, and O’Connor, JJ., concur.
Cupp, J., concurs separately.
O’Donnell and Lanzinger, JJ., dissent.